The plaintiff in error, referred to herein as defendant, was presented and convicted for carrying a pistol, and, in addition to the statutory fine of $50, was sentenced to the county workhouse for a period of thirty days.
Testimony was introduced to the effect that two officers, without a search warrant, went upon a woodland belonging to the defendant in search of a still, which they found. When the defendant saw the officers he ran, and, after getting off a piece, pulled out his pistol and fired at the officers. This testimony was excepted to, and the exception was properly overruled by the trial court. The evidence as to the pistol was not obtained as a result of an unlawful search or an illegal arrest. If the defendant had not drawn his pistol and exhibited it the officers would not have seen it.
This court has held in numerous cases that evidence obtained as the result of an unlawful search was inadmissible. For example, where premises were unlawfully searched and whisky found, testimony as to the possession of the whisky was held incompetent. Likewise, where a person was unlawfully searched and a pistol found. But here the evidence as to carrying a pistol was not obtained as a result of any search.
As was pointed out in Hughes v. State, 145 Tenn. 554, this is not a case "in which an unlawful act of the officer itself disclosed the unlawful act of the defendant." *Page 118 
The distinction is obvious, (4) and we are not disposed to extend the rule further than was done in the Hughes and other cases.
In this view of the case the court did not commit error in charging the jury that if, in the circumstances testified to, the defendant drew his pistol and fired at the officers, he would be guilty of unlawfully carrying arms.
The judgment of the trial court will be affirmed. *Page 119